F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                               MAR 30 1998
                                    TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                    Clerk

 WILLIE J. JOHNSON,

          Plaintiff-Appellant,

              v.                                            No. 97-8092
                                                        (D.C. No. 96-CV-269)
 WYOMING DEPARTMENT OF                                        (D. Wyo.)
 CORRECTIONS PAROLE BOARD;
 WYOMING DEPARTMENT OF
 CORRECTIONS STATE
 PENITENTIARY,

          Defendants-Appellees.


                                 ORDER AND JUDGMENT*


Before SEYMOUR, Chief Judge, BRORBY, and BRISCOE, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. Therefore, the case is ordered

submitted without oral argument.


      *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       Willie Johnson, a state prisoner appearing pro se, appeals the district court’s orders

granting summary judgment for defendants and dismissing his petition for habeas relief

under 28 U.S.C. § 2254. Johnson seeks a certificate of appealability. This court will

issue a certificate of appealability when there is a substantial showing of the denial of a

constitutional right. 28 U.S.C. § 2253(c)(2). We deny a certificate of appealability and

dismiss the appeal.

       Johnson pleaded guilty to aggravated assault and delivery of a controlled substance

and was sentenced to two consecutive terms of four to six years’ imprisonment. He

began serving his first sentence on October 3, 1989, and was eligible for parole on his

first sentence on April 3, 1994, at which time he could begin serving his second sentence.

On March 10, 1993, the Parole Board notified Johnson he was eligible for parole and

Johnson signed a parole agreement, which provided in part:

       I understand that a grant of my parole may be conditioned on various
       factors and arrangements, including my parole plan; that these factors and
       arrangements need to be investigated and approved; and that any parole
       which I might receive is not valid and executed until this investigation and
       approval has been completed and I am actually released to parole. I
       understand that prior to being released to parole, if it is determined that my
       parole was produced by fraud or mistake, or if I violate the law and/or
       institutional rules, my parole is subject to rescission.
               ....
               In consideration of the foregoing agreement, and upon determination
       that Willie Joe Johnson (WSP #15218) is eligible for parole, the Board of
       Parole of the State of Wyoming hereby grants a parole, conditioned upon
       the general and special conditions listed above and such other conditions as
       may be required of him for the unexpired term of the sentence imposed
       upon him by the Judge of the District Court of the 1st Judicial District,


                                             -2-
       County of Laramie, on the 6th day of October, 1989, said sentence being for
       4 to 6 years . . . for the crime of Aggravated Assault . . . .
               Provided, however, that said grant of parole is subject to rescission
       prior to release to parole and for revocation at any time for violation of the
       terms and conditions of the aforesaid agreement.

Record I, Doc. 12, Exh. B (emphasis added). Johnson was eligible to be released on

parole from his first sentence on June 4, 1993. Johnson was involved in an argument on

May 4, 1993, which resulted in his being placed in isolation. While he was being

transferred to isolation, he told the authorities there was a weapon in his cell. The

weapon was recovered and Johnson pleaded guilty to possession or manufacture of

weapons at a disciplinary hearing on May 25, 1993. The Parole Board convened on July

14 and rescinded Johnson’s eligibility for parole. It is undisputed Johnson had not

received a parole release date after he executed the agreement.

       Johnson filed a 42 U.S.C. § 1983 action in the district court, alleging the Parole

Board violated his constitutional rights in revoking parole without a hearing and the

benefit of counsel. The court dismissed the action based on Eleventh Amendment

immunity, but construed the remaining claims as a habeas action and ordered defendants

to file an answer. Defendants responded and filed a motion for summary judgment,

which was granted.

       A prisoner does not have a liberty interest in parole eligibility. Jago v. Van Curen,

454 U.S. 14, 21 (1981). However, a prisoner who has been released and who has had his

parole subsequently revoked does have a liberty interest in his parole. See Morrissey v.


                                             -3-
Brewer, 408 U.S. 471, 477 (1972). Thus, “[t]here is a crucial distinction between being

deprived of a liberty one has, as in parole, and being denied a conditional liberty that one

desires [as in parole eligibility].” Greenholtz v. Inmates of Neb. Penal & Correctional

Complex, 442 U.S. 1, 9 (1979).

       The agreement signed by Johnson did not grant parole. Instead, the plain language

of the document indicates Johnson was eligible for parole and his parole summary

indicates the earliest date he could have been actually paroled was June 4, 1993. By June

4, he had already violated the agreement by pleading guilty to possession or manufacture

of weapons. Clearly, he was not paroled on March 10 when the agreement was signed

and he was not eligible for parole on June 4. Therefore, he had no liberty interest in his

parole that would have entitled him to a hearing or to be represented by counsel when the

Parole Board rescinded his parole eligibility and denied his parole on July 14, 1993.

       The request for certificate of appealability is DENIED and the appeal is

DISMISSED. The mandate shall issue forthwith.

                                                   Entered for the Court

                                                   Mary Beck Briscoe
                                                   Circuit Judge




                                             -4-